Case 17-10783   Doc 29   Filed 04/10/19 Entered 04/11/19 10:59:52   Desc Main
                           Document     Page 1 of 7
Case 17-10783   Doc 29   Filed 04/10/19 Entered 04/11/19 10:59:52   Desc Main
                           Document     Page 2 of 7
Case 17-10783   Doc 29   Filed 04/10/19 Entered 04/11/19 10:59:52   Desc Main
                           Document     Page 3 of 7
Case 17-10783   Doc 29   Filed 04/10/19 Entered 04/11/19 10:59:52   Desc Main
                           Document     Page 4 of 7
Case 17-10783   Doc 29   Filed 04/10/19 Entered 04/11/19 10:59:52   Desc Main
                           Document     Page 5 of 7
Case 17-10783   Doc 29   Filed 04/10/19 Entered 04/11/19 10:59:52   Desc Main
                           Document     Page 6 of 7
Case 17-10783   Doc 29   Filed 04/10/19 Entered 04/11/19 10:59:52   Desc Main
                           Document     Page 7 of 7
